Title: To Thomas Jefferson from Gideon Granger, 5 September 1802
From: Granger, Gideon
To: Jefferson, Thomas


          
            Dear Sir
            Suffield Septr: 5th. 1802.
          
          Yours of the 29th. Ulto: was received by the mail yesterday. The Inclosed Letter for Mr: Gerry I have forwarded under cover to Doctor Eustis. I feel perfectly satisfied of his Integrity, and under existing circumstances I tho’t the mark of confidence might not be all together useless. I have forwarded by this mail one of Mr: Bishop’s pamphlets. In my tour from Washington to Philadelphia I took the back road, Through Montgomery, Fredirek York, Lancaster, &c.—I found on the road a very general circulation of federal papers. They were to be seen at most of the Public houses while on the whole rout—say 190 miles, through the best farming Country, I saw but one republican Paper. This was not alltogether pleasing to One who believes that public Opinion will in a great measure be governed by that Vehicle of Intelligence. At Philadelphia I found the federalists of the City preparing to regain the representation of the City—but the Republicans were active and confident. In passing through New Jersey as opportunities presented I inquired & in evry instance I found them active and apparently next to certain of Success—In New York I breakfasted with Col. Burr—It is his opinion that the Republicans of New Jersey will carry the Elections—Not a word passed respecting what had happened in New York. I was prepared to converse, but not to open the conversation on that Subject. Luckily I met with DeWitt Clinton & had a lengthy conversation—he avers the Substantial facts charged in the Pamphlet can be proved. he says the State is perfectly Safe. he thinks the City is so too. from him I learned that Udna Hay felt certain of success in the Vermont Election.
          At New haven I spent a day with Edwards & Bishop—They do not appear to believe the Charges agt: Col. Burr but say that being once proved he will be abandoned by All. In Connecticut the Republicans are making evry exertion without expecting success. The Attorney Genl.s family is visited with Sickness & misfortune. You will soon be visited by some principal People from New York & pardon me, Sir, for the liberty I take in reccommending caution & circumspection while in their company. The visit to me appears inexplicable. I am not alone in this opinion—
          Your Sincere friend
          
            Gidn Granger
          
        